               Case 3:20-cv-02624-SK Document 35 Filed 02/24/21 Page 1 of 2




     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
     Telephone:     (408) 295-0137
 5
     Facsimile:     (408) 295-0142
 6
     Attorneys for Y.B., Plaintiff
 7

 8                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11

12    Y.B., a minor, by and through her Guardian     Case No. 20-cv-2624-SK
      Ad Litem, NATALIIA BYKON
13
                                                     NOTICE OF UNOPPOSED PETITION
                            Plaintiff,               TO APPROVE COMPROMISE OF
14
             vs.                                     MINOR’S CLAIMS
15
                                                     Date: April 5, 2021
16    STATE OF CALIFORNIA, et al.

17                                                   Time: 9:30 a.m.
                            Defendants
18                                                   Location: Courtroom C, 15th Floor

19                                                   Assigned to: Hon. Sallie Kim
20

21

22

23

24

25

26

27

28
        NOTICE OF UNOPPOSED PETITION TO APPROVE COMPROMISE OF MINOR’S
                                    CLAIMS
                                        1
                Case 3:20-cv-02624-SK Document 35 Filed 02/24/21 Page 2 of 2




 1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that on April 5, 2021 at 9:30 a.m. or as soon as the matter may be

 3   heard in the above-captioned Court, located at the San Francisco Courthouse, Courtroom C—15th

 4   Floor 450 Golden Gate Ave., San Francisco, CA 94102, Plaintiff Y.B., by and through her guardian

 5   ad litem, Nataliia Bykon, and attorneys of record, will and hereby does move this Court to approve

 6   compromise of minor’s claims.

             This petition will be based on this Notice, the attached memorandum of points and authorities
 7
     in support of thereof, the declaration and exhibit filed concurrently, all other pleadings with this
 8
     Court, and any other evidence presented at the hearing of this petition.
 9
10
11
     Dated: February 24, 2021                                 /s/ Irakli Karbelashvili
12                                                            Irakli Karbelashvili, Attorney for Plaintiff
                                                              Y.B.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        NOTICE OF UNOPPOSED PETITION TO APPROVE COMPROMISE OF MINOR’S
                                    CLAIMS
                                        2
